DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbotham (US 2003/0214630) in view of Roseth et al. (US 2021/0000650).
Regarding claims 1, 15 and 19, Winterbotham discloses, a pair of glasses and method for modifying visual input to the brain of a user having cross-dominance to improve focus of a non-dominant eye while aiming (Figs. 1-6), the pair of glasses comprising: 
a frame (50, 250); 
two optical windows (120, 130) coupled with the frame, wherein at least one of the optical windows is an electrically controllable optical window; and 
a controller (210, 220, 230, 240) electrically coupled with the electrically controllable optical window (261); 
wherein the controller is positioned to establish a voltage across the electrically controllable optical window, remove a voltage across the electrically controllable optical window, vary a voltage across the electrically controllable optical window, or combinations thereof (Para. 0029-0030 and 0049-0050); and 
wherein optical transparency of the electrically controllable optical window is responsive to voltage across the electrically controllable optical window (Para. 0029-0030 and 0049-0050).
Winterbotham does not disclose the electrically controllable optical window is attachable and detachable onto a pair of glasses to at least partially obstruct a view through an optical window of the pair of glasses, cyclically altering an opacity of the electrically controllable optical window, focusing the non-dominant eye on the target; and while cyclically altering the opacity of the electrically controllable optical window to disrupt visual input to the dominant eye, without disrupting visual input to the non-dominant eye, aiming and shooting a gun at the target while focusing with the non-dominant eye, aiming and shooting an arrow at the target while focusing with the non-dominant eye, or aiming and throwing a dart at the target while focusing with the non-dominant eye.
Roseth teaches, from the same field of endeavor that in an apparatus and method for modifying visual input to the brain of a user (Figs. 1-6) that it would have been desirable to make the electrically controllable optical window (102) is attachable and detachable (Para. 0067, lines 22-31) onto a pair of glasses (106) to at least partially obstruct a view through an optical window of the pair of glasses, cyclically altering an opacity of the electrically controllable optical window (Para. 0052-0053), focusing the non-dominant eye on the target; and while cyclically altering the opacity of the electrically controllable optical window to disrupt visual input to the dominant eye (Para. 0052-0053), without disrupting visual input to the non-dominant eye, aiming and shooting a gun at the target while focusing with the non-dominant eye (Para. 0052-0053), aiming and shooting an arrow at the target while focusing with the non-dominant eye (Para. 0052-0053), or aiming and throwing a dart at the target while focusing with the non-dominant eye (Para. 0052-0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrically controllable optical window is attachable and detachable onto a pair of glasses to at least partially obstruct a view through an optical window of the pair of glasses, cyclically altering an opacity of the electrically controllable optical window, focusing the non-dominant eye on the target; and while cyclically altering the opacity of the electrically controllable optical window to disrupt visual input to the dominant eye, without disrupting visual input to the non-dominant eye, aiming and shooting a gun at the target while focusing with the non-dominant eye, aiming and shooting an arrow at the target while focusing with the non-dominant eye, or aiming and throwing a dart at the target while focusing with the non-dominant eye as taught by the apparatus and method for modifying visual input to the brain of a user of Roseth in the apparatus and method for modifying visual input to the brain of a user of Winterbotham since Roseth teaches it is known to include these features in an apparatus and method for modifying visual input to the brain of a user for the purpose of providing an apparatus and method for modifying visual input to the brain of a user that improves a user’s non-dominant eye focus and accuracy.
Regarding claims 2 and 20, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the controller is positioned to establish at least two different voltage states across the electrically controllable optical window, wherein in a first voltage state the electrically controllable optical window is in a first state of optical transparency, wherein in a second voltage state the electrically controllable optical window is in a second state of optical transparency, and wherein the first and second states of optical transparency are different (Para. 0029-0030 and 0049-0050).
Regarding claim 3, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the first state of optical transparency is opaquer than the second state of optical transparency (Para. 0029-0030 and 0049-0050).
Regarding claim 4, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the second state of optical transparency is opaquer than the first state of optical transparency (Para. 0029-0030 and 0049-0050).
Regarding claim 5, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the controller comprises an electronic switch, a circuit board, or a computer processor (210, 220, 230, 240).
Regarding claim 6, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, a source of electricity coupled with the controller (210, 220, 230, 240).
Regarding claim 7, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the electrically controllable optical window comprises a smart glass (Para. 0029-0030 and 0049-0050).
Regarding claim 8, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the smart glass comprises a suspended-particle device (SPD), an electrochromic glass, or a polymer-dispersed liquid-crystal device (PDLC) (Para. 0029-0030 and 0049-0050).
Regarding claim 9, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, a pair of glasses (250), the pair of glasses including two optical windows (120, 130), wherein the electrically controllable optical window is attached to the pair of glasses, such that the electrically controllable optical window is positioned to at least partially obstruct a view through at least one of the two optical windows of the pair of glasses (Para. 0029-0030 and 0049-0050).
Regarding claim 10, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the electrically controllable optical window is positioned on the pair of the glasses to at least partially obstruct a view through only one of the two optical windows of the pair of glasses (Para. 0029-0030 and 0049-0050).
Regarding claim 11, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, a data storage (Para. 0056 and see 210) in communication with or integral with the controller; and one or more sensors in communication with the data storage, the controller, or combinations thereof (Para. 0029, 0048 and 0056); wherein voltage applied across the electrically controllable optical window by the controller is responsive to sensor data from the one or more sensors (Para. 0029, 0048 and 0056).
Regarding claim 12, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, voltage applied across the electrically controllable optical window by the controller is responsive to ambient light detected by the one or more sensors (Para. 0029, 0048 and 0056).
Regarding claim 13, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, communication hardware in communication with the with the data storage, the controller, or combinations thereof, wherein the controller is remotely controllable by external devices via communication with the external devices through the communication hardware (Para. 0056-0063).
Regarding claim 14, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, one or more controls coupled with the controller for varying voltage, frequency of alternating voltage, length of time that each voltage is applied, or combinations thereof (Para. 0013, 0029-0030 and 0049-0050).
Regarding claim 16, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, aiming and shooting a gun while focusing with the non-dominant eye, aiming and shooting an arrow while focusing with the non-dominant eye, or aiming and throwing a dart while focusing with the non-dominant eye (Para. 0053).
Regarding claim 17, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the gun, arrow, or dart is aimed at a target, the method further comprising tracking whether the target is hit by shot from the gun, by the arrow, or by the dart, and determining a voltage or pattern of voltages across the electrically controllable optical window that is associated with a higher accuracy of hitting the target (Para. 0053).
Regarding claim 18, Winterbotham in view of Roseth discloses and teaches as set forth above, and Winterbotham further discloses, the user has amblyopia (Para. 0030).
Regarding claim 21, Winterbotham in view of Roseth discloses and teaches as set forth above, and Roseth further teaches, from the same field of endeavor that in an apparatus and method for modifying visual input to the brain of a user that it would have been desirable to make the optical transparency of the electrically controllable optical window varies with varying voltage across the electrically controllable optical window, and wherein binocular vision is maintained during the varying optical transparency (Para. 0052-0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the apparatus and method for modifying visual input to the brain of a user of Roseth in the apparatus and method for modifying visual input to the brain of a user of Winterbotham since Roseth teaches it is known to include these features in an apparatus and method for modifying visual input to the brain of a user for the purpose of providing an apparatus and method for modifying visual input to the brain of a user that improves a user’s non-dominant eye focus and accuracy.
Regarding claim 22, Winterbotham in view of Roseth discloses and teaches as set forth above, and Roseth further teaches, from the same field of endeavor that in an apparatus and method for modifying visual input to the brain of a user that it would have been desirable to make the optical transparency of the electrically controllable optical window varies at a rate of ten times per second or less (Para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the apparatus and method for modifying visual input to the brain of a user of Roseth in the apparatus and method for modifying visual input to the brain of a user of Winterbotham since Roseth teaches it is known to include these features in an apparatus and method for modifying visual input to the brain of a user for the purpose of providing an apparatus and method for modifying visual input to the brain of a user that improves a user’s non-dominant eye focus and accuracy.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/19/2022